Title: From George Washington to James Anderson, 13 December 1799
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 13th Decr 1799

I did not know that you were here yesterday morning until I had mounted my horse, otherwise I should have given you what I now send.
As Mr Rawlins was going to the Union Farm, to lay off the Clover lots, I sent by him the Duplicate for that Farm to his brother—and as I was going to River Farm myself, I carried a copy for that Farm to Dowdal—Both of them have been directed to consider them attentively, & to be prepared to give you their ideas of the mode of arrangeing the Work when they are called upon.
Such a Pen as I saw yesterday at Union Farm, would, if the Cattle were kept in it one Week, destroy the whole of them. They would be infinitely more comfortable in this, or any other weather, in the open fields—Dogue run Farm Pen may be in the same condition—It did not occur to me as I passed through the yard of the Barn to look into it. I am Your friend &ca

Go: Washington

